                                                                    Case 2:17-cv-02896-JCM-GWF Document 84 Filed 06/24/19 Page 1 of 2




                                                            1    ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                            2    TENESA S. POWELL, ESQ.
                                                                 Nevada Bar No. 12488
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                            5    Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                            6    Email: tenesa.powell@akerman.com
                                                            7    Attorneys for The Bank of New York Mellon fka
                                                                 The Bank of New York, as Trustee for the
                                                            8    Certificateholders of CWALT, Inc. Alternative
                                                                 Loan Trust 2005-23CB Mortgage Pass-Through
                                                            9    Certificates, Series 2005-23CB
                                                            10
                                                                                             UNITED STATES DISTRICT COURT
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                                         DISTRICT OF NEVADA
                      LAS VEGAS, NEVADA 89134




                                                            12   THE BANK OF NEW YORK MELLON FKA
                                                                 THE BANK OF NEW YORK, AS TRUSTEE                 Case No.: 2:17-cv-02896-JCM-GWF
AKERMAN LLP




                                                            13   FOR THE CERTIFICATEHOLDERS OF
                                                                 CWALT, INC. ALTERNATIVE LOAN
                                                            14   TRUST 2005-23CB MORTGAGE PASS-                   STIPULATION AND ORDER TO EXTEND
                                                                 THROUGH CERTIFICATES, SERIES 2005-               DEADLINE TO REPLY IN SUPPORTING
                                                            15   23CB,                                            OF   SUMMARY    JUDGMENT    AND
                                                                                                                  OPPOSE    COUNTERMOTION     FOR
                                                            16                                Plaintiff,          SUMMARY JUDGMENT

                                                            17   vs.
                                                                                                                  [FIRST REQUEST]
                                                            18   TAYLOR WALES, FIRST CALIFORNIA
                                                                 MORTGAGE COMPANY, LOS PRADOS
                                                            19   COMMUNITY ASSOCIATION,

                                                            20                                Defendants.
                                                            21            Plaintiff/Counter-Defendant The Bank of New York Mellon fka The Bank of New York, as
                                                            22   Trustee for the Certificateholders of CWALT, Inc. Alternative Loan Trust 2005-23CB Mortgage
                                                            23   Pass-Through Certificates, Series 2005-23CB (BoNYM), Defendant/Counter-Claimant/Third-Party
                                                            24   Plaintiff Taylor Wales (Wales), and Third-Party Defendant Rugged Oaks Investments, LLC
                                                            25   (Rugged Oaks) stipulate as follows:
                                                            26            1.    BoNYM filed its motion for summary judgment on May 20, 2019. [ECF No. 79].
                                                            27   Wales filed it response to BoNYM's motion on June 12, 2019 [ECF No. 82] BoNYM's reply is
                                                            28   currently due on June 26, 2019.

                                                                 49267956;1
                                                                    Case 2:17-cv-02896-JCM-GWF Document 84 Filed 06/24/19 Page 2 of 2




                                                            1             2.     Wales filed its countermotion for summary judgment on June 12, 2019. [ECF No.

                                                            2    79]. BoNYM's response to the countermotion is currently due on July 3, 2019

                                                            3             3.     The parties hereby stipulate and agree that BoNYM shall have until July 12, 2019 to

                                                            4    file both its response to Wales countermotion for summary judgment and its reply in support of its

                                                            5    motion for summary judgment.

                                                            6             This is the first request for an extension of this deadline and is not made for purposes of

                                                            7    undue delay.

                                                            8    Dated June 24, 2019
                                                            9
                                                                 AKERMAN LLP                                         SPRINGEL & FINK LLP
                                                            10
                                                                 /s/ Tenesa S. Powell                                /s/ Courtney Kluever
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   ARIEL E. STERN, ESQ.                                ADAM H. SPRINGEL, ESQ.
                                                                 Nevada Bar No. 8276                                 Nevada Bar No. 7182
                      LAS VEGAS, NEVADA 89134




                                                            12   TENESA POWELL, ESQ.                                 COURTNEY KLUEVER, ESQ.
AKERMAN LLP




                                                                 Nevada Bar No. 12488                                Nevada Bar No. 10909
                                                            13   1635 Village Center Circle, Suite 200               10655 Park Run Drive, Suite 275
                                                                 Las Vegas, Nevada 89134                             Las Vegas NV, 89144
                                                            14   Attorneys for The Bank of New York Mellon           Attorneys for Taylor Wales
                                                            15

                                                            16
                                                                                                               ORDER
                                                            17
                                                                          IT IS SO ORDERED:
                                                            18                                         _________________________________________
                                                                                                       UNITED STATES DISTRICT COURT JUDGE
                                                            19

                                                            20                                                 June 26, 2019
                                                                                                       DATED: _________________________________
                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                 2
                                                                 49267956;1
